Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Mar. 2, 2022 have been entered.  

Status of the Claims
Claims 23, 25-27, 30, 33-38, and 45 are pending and are now under consideration.  No claims have been amended*; claims 1-22, 24, 28, 29, 31, 32, and 39-44 are cancelled*; claim 45 has been added.  This Office Action is in response to the request for continued examination filed on Mar. 2, 2022.  

*Although claim 23 is listed with the status identifier "(Currently Amended)", the claim provides no markings as required by 37 C.F.R. 1.121, and no amendment is apparent.  Additionally, claim 38 is now both presented (as "(Previously Presented)") and listed as "(Canceled)".  Thus, the claims are not presented in ascending numerical order.  For these reasons the claim set is not compliant with 37 C.F.R. 1.121.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 23, 25-27, 30, and 33-38 under 35 U.S.C. 103(a) over HAGEMAN, WURTMAN, and/or GROENENDIJK is maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 23, 25-27, 30, 33-38, and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over HAGEMAN (US 2013/0295146; Pub. Nov. 7, 2013) optionally in view of WURTMAN (US 2006/0203053; Pub. Sep. 15, 2005) and/or GROENENDIJK (WO 2014/027882; Pub. Feb. 20, 2014; on IDS).  
Hageman discloses oral compositions for the treatment of neurological disorders such as, inter alia, Alzheimer's disease in humans (title; abstract; [0032], [0059], [0130]; Examples 1, 3).  Hageman exemplifies an oral composition for Alzheimer's patients comprising 0.5 g uridine monophosphate (UMP) (disodium salt) and 0.12 g Na (sodium) (Examples 3, 9).  Hageman teaches that uridine (i.e., the nucleobase) and closely related forms such as the mono-phosphorylated forms are suitable as the nucleotide source ([0027], [0081]-[0083]).  Further, Hageman teaches the dose of UMP for an 80 kg person must be 0.08-3 g, and that the required dosages of equivalents can be calculated from the dose of UMP by taking equimolar amounts and correcting for molecular weight ([0083]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used uridine in place of UMP, e.g., in the formulations of Hageman such as Examples 3 and 9, to provide a suitable treatment for Alzheimer's disease.  One would have been motivated to do so since Hageman directly teaches the interchangeability of uridine and UMP ([0027], [0081]-[0083]), establishing them as functional equivalents.  It is noted that the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  
Regarding the ratio of sodium:uridine, Hageman exemplifies a composition for Alzheimer's patients comprising 0.5 g uridine monophosphate (UMP) (disodium salt) and 0.12 g Na (sodium) (Examples 3, 9).  This corresponds to 1.36 mmol UMP (disodium salt) (368.15 g/mol), and 5.22 mmol Na (22.99 g/mol), giving a ratio of 3.84:1.  Since Hageman directly teaches the interchangeability of uridine and UMP, one of skill in the art would find it obvious to use an equimolar amount of uridine (taught by Hageman as a functional equivalent of UMP), giving a ratio of about 3.8:1 per Examples 3 and 9.  Further, correcting for the presence of two atoms of sodium in the UMP disodium salt used by Hageman, one would arrive at a ratio of about 3.4:1 based on Examples 3 and 9 (MW of UMP without sodium is 324.17 g/mol, corresponding to 1.55 mmol—see also instant [0083]).  Additionally, if one were to use 0.5 g uridine in place of UMP in Examples 3 or 9 (without correcting for molecular weight), this would correspond to 2.05 mmol uridine, giving a ratio of 2.55, which falls within the claimed ratio.  
Moreover, it is reiterated that Hageman's teachings are not limited to the examples only.  Hageman teaches a range for the amount of UMP, from 0.08-3 g UMP, and the most preferred range (0.15-0.9 g) for UMP taught by Hageman includes amounts that fall within the instantly claimed ratio ([0083]).  It would have been obvious to one of ordinary skill in the art to use the molar equivalent of uridine corresponding to any amount of UMP taught by Hageman.  For example, it would have been obvious to one of ordinary skill in the art to use the molar equivalent of 0.9 g UMP (the upper limit of the most preferred range disclosed by Hageman) or equivalents thereof instead of 0.5 g UMP in Examples 3 and 9.  The molar equivalent of 0.9 g UMP disodium salt, corrected for the disodium salt, corresponds to about 2.77 mmol (MW of UMP without sodium is 324.17 g/mol—see also instant [0083]).  Thus, it would be obvious to one of skill in the art to use about 2.77 mmol uridine in Examples 3 and 9, giving a ratio of Na:uridine of 1.88, which falls within the range recited in claim 23.  The teachings of Hageman clearly encompass the instantly claimed ratio of sodium:uridine.  
Further, the current record does not support a finding that the instantly claimed ratio of Na:uridine is critical.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Although Hageman is sufficient on its own to render the instant claims obvious, Wurtman and Groenendijk are cited in the interest of compact prosecution to further show the obviousness of using either uridine or its phosphorylated derivatives.  
Wurtman discloses the administration of uridine to treat neurological disorders such as Alzheimer's disease to improve cognitive function (title; abstract; [0003], [0005], [0086]; Example 14).  Wurtman teaches that either uridine or a uridine precursor such as UMP can be used (abstract; [0003], [0005]-[0007], [0040], [0062], [0064]; Examples 2-3).  Thus, like Hageman, Wurtman establishes uridine and UMP as functional equivalents for the treatment of cognitive disorders like Alzheimer's disease.  
Likewise, Groenendijk discloses the use of a uridine source for treating neurological disorders such as Alzheimer's disease (title; abstract; p. 1, lines 3-17; p. 12, lines 5-12; claims 16-17).  Groenendijk teaches that uridine, DHA, and choline play a critical role in important metabolic pathways such as the synthesis of membrane phospholipids known to be decreased in the brains of Alzheimer's disease patients (p. 1, lines 10-15).  Groenendijk teaches the use of either uridine or a phosphate thereof (p. 4, lines 18-26).  Groenendijk teaches the combination of B vitamins (e.g., B6, B9 (folic acid), and B12—all of which are taught as preferable) with the uridine source (p. 20, line 15 to p. 21, line 31).  
Regarding claim 33, 2.77 mmol uridine corresponds to about 0.68 g (680 mg) of uridine.  Similarly, 2.16 mmol uridine corresponds to about 0.53 g (530 mg) of uridine.  
Regarding claims 34-35, Hageman teaches the compositions comprise a lipid fraction comprising at least one of docosahexaneoic acid (DHA), docosapentaenoic acid (DPA) and eicosapentaenoic acid (EPA) (abstract; [0022], [0040]; Examples).  Hageman exemplifies compositions comprising 0.96 g DHA (Examples 3, 9).  
Regarding claims 37-38, Hageman teaches the compositions include choline (as a methyl donor), vitamins B6 and B12, and folic acid (vitamin B9) ([0091]; Examples 3, 9).  
Regarding new claim 45, Hageman teaches a range for the amount of UMP, from 0.08-3 g UMP, and the most preferred range (0.15-0.9 g) for UMP taught by Hageman includes amounts that fall within the instantly claimed ratio ([0083]).  For example, it would have been obvious to one of ordinary skill in the art to use 0.7 g UMP (a value falling squarely within the most preferred range disclosed by Hageman) or equivalents thereof instead of 0.5 g UMP in Examples 3 and 9.  The molar equivalent of 0.7 g UMP disodium salt, corrected for the disodium salt, corresponds to about 2.16 mmol (MW of UMP without sodium is 324.17 g/mol—see also instant [0083]).  Thus, it would be obvious to one of skill in the art to use about 2.16 mmol uridine in Examples 3 and 9, giving a ratio of Na:uridine of 2.42, which falls within the claimed range.  The teachings of Hageman clearly encompass the instantly claimed ratio of sodium:uridine.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicants argue that the results show statistical significance (response, pgs. 5-6).  
First, the data presented do not show criticality of applicant's claimed range.  They show the opposite.  Specifically, the figure presented on p. 6 of the declaration shows that both sodium:uridine 2:1 and sodium:uridine 4:1 showed increased plasma uridine concentrations.  In fact, sodium:uridine 4:1 had a greater effect than sodium:uridine 2:1.  The same trend is shown in Figs. 1-3.  Note that in Fig. 2, the sodium:uridine 4:1 (Uridine+4Na) had a lower p value longer than the sodium:uridine 2:1 (Uridine+2Na).  This supports the finding that the claimed range is not critical.  Indeed, the sodium:uridine 4:1, which appears to have the greater effect is excluded by the instant claims.  Second, as stated previously, any statistically significant effect, is slight at best, and it is unclear why such effects would not have been expected by using uridine in place of UMP in Hageman.  It is noted that uridine transporters are known to be sodium dependent, with stoichiometries greater than one (e.g., see Slugoski, M. D., et al. J. Biol. Chem. (2009), 284(25), 17266-17280; abstract; Table 4).  Slugoski is cited solely in response to applicant's arguments.  Thus, an increase in plasma uridine concentration in the presence of sodium is not unexpected.  Further, in response to applicant's argument that a new result has been recognized from doing what the prior art suggests, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Regarding applicant's assertion that the data show the effect of salt on UMP (response, p. 7), the examiner cannot agree.  While the UMP used was UMP+2Na, no data are presented for UMP lacking sodium (e.g., a different UMP salt).  Nor are data presented showing the effect of increasing amounts of sodium on UMP (e.g. UMP+4Na).  Thus, the effect of sodium on UMP is not clear.  
Regarding applicant's assertion that claim 45 has been presented, which encompasses the data for 2Na+U and 4Na+U from the original specification (response, p. 8), the presentation of a new claim does not make up for the lack of data to support unexpected results at the lower end of the claimed range.  
Applicant argues that it was not obvious to substitute uridine for UMP (response, p. 8).  
However, Hageman (US 2013/0295146) refutes this argument by directly teaching the suitability of uridine as a nucleotide/nucleoside source ([0027] and [0081]).  Additionally, Wurtman and Groenendijk both teach uridine (or UMP) for treating neurological disorders such as Alzheimer's disease.  Thus, the prior art clearly establishes uridine and UMP as functional equivalents for the treatment of cognitive disorders like Alzheimer's disease.  The artisan would clearly have reason to use uridine instead of UMP based on Hageman's direct teachings.  However, the MPEP states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  See MPEP § 2144.06(II).  

Conclusion
Claims 23, 25-27, 30, 33-38, and 45 are rejected.  No claims are currently allowable.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658